Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Application filed on December 19, 2019 in which Claims 1-15 were presented for examination. A Requirement for Restriction/Election was sent out on May 05, 2021 and an election was received on June 02, 2021. As directed by the restriction election amendments filed, Claims 1-6 stand as previously presented and Claims 7-15 have been withdrawn from consideration. Accordingly, Claims 1-6 are pending in the application and an action on the merits follows.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Regarding Independent Claim 1, where the Applicant states, “… selected from a group consisting of shoe, sandal, slipper, and sock” it appears that the Applicant meant to say, “… selected from a group consisting of shoe, sandal, slipper, or sock”. For examination purposes, the claim is being interpreted as, “… selected from a group consisting of shoe, sandal, slipper, or sock.”
Regarding Claim 3, where the Applicant states, “… selected from a group consisting of shoe, slipper, sock, sandal, pocket, harness, and strap” it appears that the Applicant meant to say, “… selected from a group consisting of shoe, slipper, sock, sandal, pocket, harness, or strap”. For examination purposes, the claim is being interpreted as, “…selected from a group consisting of shoe, slipper, sock, sandal, pocket, harness, or strap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Hilley US 20180130374 A1 (herein after Hilley).
Regarding independent Claim 1, Hilley discloses a set of footwear (Fig. 1, #1 and #3), comprising: a left foot piece (Fig. 1, #3; Fig. 1 is a representation of both a left and a right set-up, see ¶0004) configured to hold a left foot of a first person (¶0003); a right foot piece (Fig. 1, #3; Fig. 1 is a representation of both a left and a right set-up, see ¶0004) configured to hold a right foot of the first person (¶0003); a first attachment member (Fig. 1, #1 [Fig. 1 is a representation of both a left and a right set-up, see ¶0004]) attached to a top surface of the left foot piece (Fig. 1, #3), wherein the first attachment member is configured to hold a left foot of a second person (¶0003); and a second attachment member (Fig. 1, #1 [Fig. 1 is a representation of both a left and right set-up, see ¶0004]) attached to a top surface of the right foot piece (Fig. 1), wherein the second attachment member is configured to hold a right foot of the second person (¶0003).  
Regarding Claim 2, Hilley discloses the set of footwear of claim 1, wherein the left foot piece and the right foot piece are each selected from a group consisting of shoe, sandal, slipper, or sock (Figs. 1-2 and ¶0004).
Regarding Claim 3, Hilley discloses the set of footwear of claim 1, wherein the first attachment member and the second attachment member are each selected from a group consisting of shoe, slipper, sock, sandal, pocket, harness, or strap (Figs. 1-2 and ¶0004).  
Regarding Claim 5, Hilley discloses the set of footwear of claim 3, wherein the first attachment member is removably attached to the left foot piece (¶0010), and the second attachment member is removably attached to the right foot piece (¶0010).  
Regarding Claim 6, Hilley discloses the set of footwear of claim 5, wherein the first attachment member is attached to the left foot piece by a first hook and loop fastener (¶0010; also see Fig. 1, #2 & 4), and the second attachment member is attached to the right foot piece by a second hook and loop fastener (¶0010; also see Fig. 1, #2 & 4). 
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Dance Shoes NPL (herein after Dance Shoes).
Regarding independent Claim 1, Dance Shoes discloses a set of footwear (Dance Shoes Page 1), comprising: a left foot piece (Dance Shoes Page 1) configured to hold a left foot of a first person (Dance Shoes Page 1); a right foot piece (Dance Shoes Page 1) configured to hold a right foot of the first person (Dance Shoes Page 1); a first attachment member (Dance Shoes Page 3 shows a first attachment member on top of a left foot piece) attached to a top surface of the left foot piece (Dance Shoes Page 3 shows a first attachment member on top of a left foot piece), wherein the first attachment member is configured to hold a left foot of a second person (Dance Shoes Page 1 and Page 2); and a second attachment member (Dance Shoes Page 3 shows a second attachment member on top of a right foot piece) attached to a top surface of the right foot piece (Dance Shoes Page 3 shows a second attachment member on top of a left foot piece), wherein the second attachment member is configured to hold a right foot of the second person (Dance Shoes Page 1 and Page 2).  
Regarding Claim 2, Hilley discloses the set of footwear of claim 1, wherein the left foot piece and the right foot piece are each selected from a group consisting of shoe, sandal, slipper, or sock (Dance Shoes Pages 1-4).
Regarding Claim 3, Hilley discloses the set of footwear of claim 1, wherein the first attachment member and the second attachment member are each selected from a group consisting of shoe, slipper, sock, sandal, pocket, harness, or strap (Dance Shoes Pages 1-4).  
Regarding Claim 4, Dance Shoes discloses the set of footwear of claim 3, wherein the first attachment member is fixedly attached to the left foot piece (Dance Shoes NPL page 4 states, “where the shoes are sewn together to become Dance Shoes”; Page 3 shows the left attachment member on top of the left foot piece), and the second attachment member is fixedly attached to the right foot piece (Dance Shoes NPL page 4 states, “where the shoes are sewn together to become Dance Shoes”; Page 3 shows the right attachment member on top of the right foot piece).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Legeai US 2761223 A teaches an apparatus for teaching children to walk
Elnatan US 6325023 B1 teaches a method and apparatus for teaching a child to walk
Moffitt US 20100037488 A1 teaches a multi-point decorative Velcro shoe system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804.  The examiner can normally be reached on Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732